DETAILED ACTION
This is an Office action based on application number 16/307,572 filed 6 December 2018, which is a national stage entry of PCT/US2017/036098 filed 6 June 2017, which claims priority to US Provisional Application No. 62/347,939 filed 9 June 2016. Claims 1-35 are pending. Claims 5-7, 12, 15-30, and 31-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Amendments to the claims, filed 22 January 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant’s arguments in the response filed 22 January are sufficient to overcome the prior art rejections set forth in the non-final Office action mailed 22 October 2020. Specifically, Applicant has persuasively argued that the prior art of record provides no guidance as to what Tg is suitable for the monomer or the resulting resin.

Withdrawn Rejections
The 35 U.S.C. §112(b) rejections of claims 8-11 and 14, made of record in the Office action mailed 22 October 2020, are withdrawn due to Applicant’s amendments.
The 35 U.S.C. §103 rejections, made of record in the Office action mailed 22 October 2020, are withdrawn because Applicant’s arguments are persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claims 1, 3-4, 8-9, 11, 14, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US Patent No. 6,607,831) (Ho) in view of Hiroshige et al. (WIPO International Publication No. WO 2011/158839 A1) and Attenburrow et al. (US Patent Application Publication No. US 2008/0188583 A1) (Attenburrow).

Regarding instant claims 1 and 8-9, Ho discloses a multi-layered article comprising a first polyurethane layer and a second layer of a polymeric composition bonded to the first layer (Claim 1), wherein the second layer of a polymeric composition is selected from polyurethane/acrylic copolymers (i.e., a polyurethane acrylate) (Claim 9). Ho further discloses the second layer is a reaction product of a composition having carboxyl groups (i.e., the polyurethane/acrylic copolymers) and a crosslinking agent (col. 5, lines 51-56), which is construed to mean that the second layer of a polyurethane acrylate is crosslinked. Ho further discloses that the preferred product is a clear two layered film (col. 16, lines 9-10), which is construed to mean that bot the first polyurethane layer and the second layer of a polymeric composition are transparent.
	Ho does not explicitly disclose the specific glass transition temperature and Tan Delta peak of the transparent cross-linked polyurethane acrylate layer.
	However, Hiroshige discloses a curable resin composition having a loss tangent (tan δ) of 1.4 or less because a when such a resin composition is disposed between prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Hiroshige further discloses that said curable resin composition comprises a urethane oligomer comprising acrylic groups (paragraphs [0008-0011]) (i.e., a polyurethane acrylate).
	Hiroshige further discloses that the curable resin composition contains a monomer component that lowers the glass transition temperature of the cured resin layer in order to improve flexibility (paragraph [0069]).
	Attenburrow discloses highly flexible polymer matrices having low glass transition temperature (Tg) (page 1, paragraph [0002]). Attenburrow further discloses that said polymer matrices comprise polymers selected from polyurethanes having UV-curable acrylate functional groups (page 5, paragraph [0057]) (i.e., polyurethane acrylates). Attenburrow further discloses that the cured polymers have a glass transition temperature of preferably below 0ºC (page 4, paragraph [0053]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to choose a polyurethane acrylate within scope of Ho that also has the loss tangent prescribed by Hiroshige. The motivation for doing so would have been to prevent position shift overtime of the multi-layered article. Furthermore, it would have been obvious to choose a polyurethane acrylate within the scope of Ho that also has a glass 
	Regarding the term “display film”, it is noted that Ho does not explicitly disclose that the multi-layered article is a display film. However, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to the claim construction”. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
	Therefore, it would have been obvious to combine Hiroshige with Ho to obtain the invention as specified by the instant claims.

Regarding instant claim 3, Fig. 4 of Ho illustrates a multi-layered article comprising a first polyurethane layer <48>, a second polyurethane layer <46>, and a pressure-sensitive adhesive layer <46> (FIG. 4; col. 10, lines 50-54).

Regarding instant claim 4, Ho further discloses the multi-layered article includes an adhesive layer that is protected by a removable release liner (col. 11, lines 5-7).

Regarding instant claims 11 and 14, Ho further discloses the thickness of the polyurethane layer is in the range of about 0.0025 millimeters to about 0.075 millimeters, and the thickness of the of the second layer is typically in the range of about prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 31, FIG. 4. of Ho further discloses the multi-layered article comprising a releasable polyester carrier <49> (FIG. 4; col. 10, lines 50-51).
	In the original disclosure, Applicant defines a premask layer as a removable liner (see Specification at paragraph [0036]). Therefore, the releasable polyester carrier of Ho is construed to meet the claimed premask layer defining an outer surface of the display film.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Hiroshige and Attenburrow as applied to claim 1 above, and further in view of Baetzold et al. (US Patent Application Publication No. US 2009/0004478 A1) (Baetzold).

Regarding instant claim 2, Ho in view of Hiroshige and Attenburrow disclose the multi-layered article as cited in the rejection of claim 1 above, but does not explicitly disclose the specific hardcoat layer.
	However, Baetzold discloses a cured hardcoat composition disposed on a light transmissive substrate (page 1, paragraph [0005]). Baetzold further discloses that said light transmissive substrate is a polyurethane (page 6, paragraph [0064]). Baetzold 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to apply the hardcoat composition of Baetzold on the polyurethane layer of Ho. The motivation for doing so would have been to provide abrasion resistance to the multi-layered article while still maintaining a degree of flexibility.
	Therefore, it would have been obvious to combine Baetzold with Ho in view of Hiroshige and Attenburrow to obtain the invention as specified by the instant claim.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Hiroshige and Attenburrow as applied to claim 1 above, and further in view of Rukavina et al. (US Patent Application Publication No. US 2009/0280329 A1) (Rukavina).

Regarding instant claim 10, Ho in view of Hiroshige and Attenburrow discloses the multi-layered article as cited in the rejection of claim 1, above, but does not explicitly disclose the haze and visible light transmission of the film.
	However, Rukavina discloses polyurethane coatings (Title) having good transparency and high optical quality, specifically those polyurethanes having a luminous transmittance of at least 80 percent and less than about 2 percent haze (page 13, paragraph [0401-0402]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to 
	Therefore, it would have been obvious to combine Rukavina with Ho in view of Hiroshige and Attenburrow to obtain the invention as specified by the instant claim.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Hiroshige and Attenburrow as applied to claim 1 above, and further in view of Woo et al. (WIPO International Publication No. WO 2014/092422 A1) (Woo).

Regarding instant claim 13, Ho in view of Hiroshige and Attenburrow discloses the multi-layered article as cited in the rejection of claim 1, above. Ho further discloses the thickness of the polyurethane layer is in the range of about 0.0025 millimeters to about 0.075 millimeters (col. 8, lines 45-53); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Ho further discloses that the first layer of polyurethane has free isocyanate groups that are capable of reacting with the crosslinking agent and carboxyl groups present in the second layer of a polymeric composition (Claim 1).
	Ho in view of Hiroshige and Attenburrow does not explicitly disclose the specific yield stress value of the transparent polymeric substrate.
	However, Woo discloses transparent polyimide substrate having excellent scratch resistance, solvent resistance, optical properties and flexibility and low water 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the first polyurethane layer of Ho with the transparent polyimide substrate having a cured layer of polyisocyanate of Woo. The motivation for doing so would have been that the substrate of Woo has the transparency and isocyanate reactivity desired by the polyurethane layer of Ho while also providing excellent scratch resistance, solvent resistance, optical properties and flexibility and low water permeability.
	The prior art combination does not explicitly disclose the requisite yield stress value. However, in their original disclosure, Applicant discloses that the colorless polyimides disclosed in WO 2014/092422 are exemplary of the composition used to make the transparent polymer substrate (see Specification at page 15, paragraph [0086]). Therefore, since the prior art combination encompasses an embodied transparent polymeric substrate that is substantially identical to that of Applicant’s invention, one of ordinary skill in the art would expect the encompassed embodiment to have the same properties as the claims (i.e., the yield stress value). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Woo with Ho in view of Hiroshige and Attenburrow to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejections of record, the rejections are withdrawn due to Applicant’s amendments.
In response to Applicant’s arguments regarding the 35 U.S.C. §103 rejections of record, the grounds of rejection are withdrawn and replaced by new grounds of rejection because Applicant’s arguments are persuasive.
Applicant primarily traverses the combination of references. Specifically, Applicant asserts that Ho does not disclose the claimed cross-linked polyurethane acrylate layer having a specified Tan Delta peak and glass transition temperature
Applicant goes on to contend that Hiroshige does not cure the deficiencies of the Ho reference because it discloses a preferred loss tangent that is smaller than the claimed range and does not provide guidance as to what Tg is suitable for the monomer or the resulting resin.
	Applicant’s argument is unpersuasive. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP §2123(II). In the instant case, while Hiroshige teaches that it may be 
	As to the glass transition temperature limitation, Applicant’s arguments are persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796